         CASE 0:20-cv-02028-DWF-BRT Doc. 20 Filed 11/19/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Kelly Charbonneau,                           Court No.: 20-cv-2028-DWF-BRT

                Plaintiff,

  v.
                                                    Notice of Dismissal as to
  Experian Information Solutions, Inc.          Defendant Experian Information
  and Rushmore Loan Management                           Solutions, Inc.
  Services LLC,

                Defendants.


        Plaintiff Kelly Charbonneau hereby notices this Court of the dismissal of

Experian Information Solutions, Inc. from the above entitled action with

prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure with each party to bear their own costs, disbursements, and attorneys’

fees.

        WHEREFORE, Plaintiff respectfully notices this Court of the dismissal

of Experian Information Solutions, Inc. from the above entitled action.




                                         Page !1 of ! 2
      CASE 0:20-cv-02028-DWF-BRT Doc. 20 Filed 11/19/20 Page 2 of 2




                                        KAZEROUNI LAW GROUP, APC

Date: November 19, 2020                 By: /s/ Anthony Chester
                                        Anthony P. Chester (Bar No. 0396929)
                                        KAZEROUNI LAW GROUP, APC
                                        120 South 6th Street, Suite 2050
                                        Minneapolis, MN 55402
                                        Telephone: (952) 225-5333
                                        Facsimile: (800) 635-6425
                                        Email: tony@kazlg.com

                                         Attorney for Plaintiff




                                  Page !2 of ! 2
